Case 6:18-mj-01732-TBS Document 16 Filed 11/20/18 Page 1 of 2 PageID 57




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                     Case No: 6:18-mj-01732-TBS

CHRISTIAN ROMANDETTI, SR.,

       Defendant.
                                       /

       MOTION TO CONTINUE HEARING TO DETERMINE COUNSEL

       A one week continuance is requested.      A hearing to determine counsel is set for

November 21, 2018.     Today, attorney Fritz Scheller contacted the undersigned to explain

that Mr. Romandetti is in the process of hiring him.   Mr. Scheller believes that the process

will be completed within a week. The undersigned counsel has not had an opportunity to

obtain the opposing counsel’s position on this motion due to time constraints.

       Respectfully submitted this 20th day of November 2018.

                                              DONNA LEE ELM
                                              FEDERAL DEFENDER

                                              /s/ Michael S. Ryan
                                              Michael S. Ryan
                                              Assistant Federal Defender
                                              Arizona Bar No. 0018139
                                              201 S. Orange Avenue, Suite 300
                                              Orlando, FL 32801
                                              Telephone: 407-648-6338
                                              Fax: 407-648-6095
                                              E-Mail: Michael_Ryan@fd.org
Case 6:18-mj-01732-TBS Document 16 Filed 11/20/18 Page 2 of 2 PageID 58




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that undersigned electronically filed the foregoing Motion

to Continue with the Clerk of Court (CM/ECF) by using the CM/ECF system which will

send a notice of electronic filing to Chauncey Bratt, Assistant United States Attorney, this

20th day of November 2018.


                                              /s/ Michael S. Ryan
                                              Attorney for Defendant




                                             2
